Name: 78/894/EEC: Commission Decision of 13 October 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Beckman liquid scintillation system, model LS 8000'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-11-08

 Avis juridique important|31978D089478/894/EEC: Commission Decision of 13 October 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Beckman liquid scintillation system, model LS 8000' Official Journal L 314 , 08/11/1978 P. 0009 - 0009 Greek special edition: Chapter 02 Volume 6 P. 0249 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 13 OCTOBER 1978 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' BECKMAN LIQUID SCINTILLATION SYSTEM , MODEL LS 8000 ' ( 78/894/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 6 APRIL 1978 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' BECKMAN LIQUID SCINTILLATION SYSTEM , MODEL LS 8000 ' SHOULD BE CONSIDERED AS SCIENTIFIC APPARATUS , AND WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 6 OCTOBER 1978 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS A LIQUID SCINTILLATION SYSTEM USED IN RESEARCH WORK FOR THE PURPOSE OF MEASURING THE ARTIFICIAL ACTIVITY OF BIOLOGICAL SYSTEMS AFTER OR IN ASSOCIATION WITH RADIATION ; WHEREAS ITS CHARACTERISTICS ENABLE IT IN PARTICULAR TO PROVIDE QUANTITATIVE DETERMINATION OF LOW-ENERGY RADIOACTIVE ]B-RAYS IN BIOLOGICAL SAMPLES ; WHEREAS THESE CHARACTERISTICS AND THE USE MADE OF THE APPARATUS MAKE IT AN APPARATUS PARTICULARLY SUITED FOR PURE SCIENTIFIC RESEARCH ; WHEREAS THEREFORE IT MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF USE FOR THE SAME PURPOSE , HAVE BEEN MANUFACTURED IN THE COMMUNITY , WITHIN THE MEANING OF ARTICLE 3 ( 3 ) OF REGULATION ( EEC ) NO 1798/75 , SINCE 1975 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' BECKMAN LIQUID SCINTILLATION SYSEM , MODEL LS 8000 ' MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 13 OCTOBER 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION